Title: From George Washington to Major General Israel Putnam, 22 June 1777
From: Washington, George
To: Putnam, Israel

 

Dear Sir,
Head Quarters Camp at Middle Brook June 22d 1777

Your favours of the 16th 19th & 21st instant, have reached me, the former without signature—I approve of your ordering payment to the Militia; but I could wish great attention to be paid to the nature of the abstracts, they present, that they be properly certified and have every appearance of being right.
You have mistaken the orders I gave, according to wch General McDougall should have halted at Pompton; because he was there at a considerable distance from Peeks Kill, and was to have returned only in case he had been near that post. However as matters have turned out I am not sorry he is gone back: For it may now be concluded, with tolerable certainty, that the enemy are about to quit the Jersies and make some expedition by water. The North River may probably be the object, and if it is General McDougall with his Brigade cannot too soon return to reinforce you. Your utmost vigilance and industry are necessary to be in all respects prepared to give as much opposition as possible. Of all things You cannot take too much care to secure the boats that they meet with no accident, and may be always ready on a sudden emergency, to transport this army across the river.
The enemy abandonned Brunswick this morning and seem to be pushing all their force for Amboy, which there is no doubt they will speedily evacuate also. Having gained intelligence yesterday of their hasty preparations for this purpose, I sent down last night and early this morning strong parties to fall upon their flanks & rear, who served to precipitate their retreat; but could not have a fair opportunity of doing them as much injury as I could wish. There have been several smart skirmishings—the effect not certainly known.
The difficulties you mention in the removal of the stores from Fish-Kill to the places pointed out ought to have had no weight. As it was a positive order of Congress it ought to have been complied with, though attended with some inconveniences; and the security of the Magazines is of so much consequence that the expence and trouble of removing them should not be put in competition with it. The present movements of the enemy make it necessary the order should be immediately executed—It will be proper to have sufficient guards over them, to prevent their being injured by the disaffected inhabitants; but the Continental troops should be spared from this duty, as much as is consistent with prudence. There ought to be some of them at the most important and least secure places; but the others should be committed to the trustiest of the militia. It would be adviseable to have small convenient

works thrown up about them, which will make it less necessary to have large guards; and will discourage any attempt to destroy them.
